Citation Nr: 1617666	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-35 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1969 to September 1972.  

This matter arises before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2016, the Veteran provided testimony regarding the claim for a compensable rating for a bilateral hearing loss disability at a video-conference hearing before the undersigned Veterans Law Judge.  

REMAND

The Veteran testified before the undersigned at video-conference hearing in February 2016.  The Veteran provided testimony that his service-connected bilateral hearing loss disability has increased in severity since his last VA examination.  The Veteran's hearing loss was last evaluated at a February 2010 VA examination.  The Board finds that an additional examination is warranted to ascertain the current severity of his service-connected disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The last available VA treatment records are from October 2012.  The Veteran provided testimony at the February 2016 hearing that he receives treatment for his bilateral hearing loss disability at the VA Lee County Outpatient Clinic.  The VA treatment records after October 2012 are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Update VA treatment records, to include from the VA Lee County Outpatient Clinic from October 2012 to the present.

2.  Schedule the Veteran for an examination to determine the current nature and severity of the Veteran's bilateral hearing loss disability.

3.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


